Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 02/25/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 3-4, 10, 12-13 and 19 have been amended. Claims 2, 5, 11, 14 and 20 have been cancelled.  As a result, claims 1, 3-4, 6-10, 12-13 and 15-19 now pending in this office action.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 03/01/21 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the
 	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
 	Patentability shall not be negative by the manner in which the invention was
 	made.

4. 	Claims 1, 3-4, 6, 10, 12-13, 15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffery et al., (US 2007/0283288 A1) and further in view of MATSUDA et al. (US 2011/0149350 A1) and further in view of Jonsson et al. (Pub. No. US 2009/0199106 A1).

 	Regarding claim 1, Jeffery teaches a method for processing bookmarks, comprising, (See Jeffery paragraph [0088], bookmarks block 116, and a plurality of blocks of program instructions, such as processing): 
 	wherein at least one of the bookmarks comprises the image information, (See Jeffery paragraph [0078], provides an example of a scanned image of a document, including a list of bookmarks).
 	generating a bookmark index with respect to respective application according to the bookmarks, (See Jeffery paragraph [0011], generate an index of bookmarks); 
 	when a collection checking operation is detected, (See Jeffery paragraph [0045], the document filter web page shown in FIG. 3 can include a box to check); displaying the bookmark index, (See Jeffery paragraph [0027], the bookmarks may be displayed with a document or alone); and 
 	when a bookmark in the bookmark index is selected, (See Jeffery paragraph [0012], generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document), displaying bookmarked information corresponding to the bookmark that is selected, (See Jeffery paragraph [0027], different sections…the bookmarks may be displayed with a document or alone. However they are displayed, the bookmarks).
 	Jeffery does not explicitly disclose comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation.  
 	However, MATSUD teaches detecting an image-obtaining operation with respect to respective application, (See MATSUD paragraph [0010], a text information extraction part for extracting first text information from the first image data and extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the first text information and the second text information), generating, in response to detecting the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data), image information indicated by the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation of MATSUD to efficiently generates browse navigation 
 	Jeffery together with MATSUDA does not explicitly disclose obtaining, by an electronic device, bookmarks from a plurality of applications installed in the electronic device and wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked
 	However, Jonsson teaches obtaining, by an electronic device, bookmarks from a plurality of applications installed in the electronic device, (See Jonsson paragraph [0046], the database may include separate bookmark/history lists for different application programs installed on the portable electronic device); wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked, (See paragraph [0070], a screenshot image of the webpage/picture/movie that is displayed on the screen 20).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify obtaining, by an electronic device, bookmarks from a plurality of applications installed in the electronic device and wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked in order to navigate through a list of bookmarks in a bookmark or history list to find a website of interest. (See Jonsson paragraph [0004]).

(See Jeffery Abstract, An index of bookmarks identifying sections of the digital version of each document is generated. Selected): 
 	obtaining link information corresponding to the text information, (See Jeffery paragraph [0063], The new document record page may include means for entering all relevant information, such as text entry…provides a link to one or more web pages that permit the user to enter information about the document record); 
 	wherein the bookmark index comprises the link information, (See Jeffery paragraph [0011], The instructions also generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document).
 	Jeffery does not explicitly disclose obtaining text information corresponding to the image information by performing image recognition on the image information.
 	However, MATSUD teaches obtaining text information corresponding to the image information by performing image recognition on the image information, (See MATSUDA paragraph [0081], the text information extraction part 10 recognizes character information by optical character recognition (OCR) or the like from the image data GA1 and extracts the character information as text information).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify obtaining text 

 	Claim 12 recites the same limitations as claim 3 above. Therefore, claim
12 is rejected based on the same reasoning.

 	Regarding claim 4, Jeffery together with MATSUDA taught the method according to claim 1, as described above.
 	Jeffery together with MATSUDA does not explicitly disclose wherein the image-obtaining operation comprises at least one of a screen-shot operation and a print-screen operation.
 	However, Jonsson teaches wherein the image-obtaining operation comprises at least one of a screen-shot operation and a print-screen operation, (See paragraph [0070], a screenshot image of the webpage/picture/movie that is displayed on the screen 20).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein the image-obtaining operation comprises at least one of a screen-shot operation and a print-screen operation of Jonsson to navigate through a list of bookmarks in a bookmark or history list to find a website of interest. (See Jonsson paragraph [0004]).

 	Claim 13 recites the same limitations as claim 4 above. Therefore, claim
13 is rejected based on the same reasoning.

 	Regarding claim 6, Jeffery taught the method according to claim 4, as described above.   
 	Jeffery does not explicitly disclose wherein in responding to detection of the image- obtaining operation, generating image information indicated by the image-obtaining operation comprises: in responding to the detection the image-obtaining operation, detecting a collecting operation with respect to respective application; and in responding to detection of the collecting operation, generating the image information.
 	However, MATSUD teaches wherein in responding to detection of the image- obtaining operation, (See MATSUD paragraph [0011], extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the first text information and the second text information), generating image information indicated by the image-obtaining operation comprises, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data), in responding to the detection the image-obtaining operation, (See MATSUD paragraph [0011], extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the first text information and the second text information); detecting a collecting operation with (See MATSUD paragraph [0122], detecting the updated portions and an operation…information of the updated portions into the electronic document); and in responding to detection of the collecting operation, (See MATSUD paragraph [0122], an operation of the updated portion detector 15 for detecting the updated portions and an operation…information of the updated portions into the electronic document), generating the image information, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein in responding to detection of the image- obtaining operation, generating image information indicated by the image-obtaining operation comprises: in responding to the detection the image-obtaining operation, detecting a collecting operation with respect to respective application; and in responding to detection of the collecting operation, generating the image information of MATSUD to efficiently generates browse navigation information (bookmark information) in accordance with a content area included in the document image in order to generate the electronic document. (See MATSUDA paragraph [0006]).

 	Claim 15 recites the same limitations as claim 6 above. Therefore, claim
15 is rejected based on the same reasoning.

 	Regarding claim 10, Jeffery teaches a terminal device, comprising: 
(See Jeffery paragraph [0012], The system includes a processor operable to execute computer program instructions);
 	a memory, configured to store instructions executable by the processor; wherein the processor is configured to perform acts of, (See Jeffery paragraph [0011], computer program instructions, recorded on the computer readable medium and executable by a processor):
 	generating bookmark index with respect to respective application according to the bookmarks, (See Jeffery paragraph [0011], generate an index of bookmarks); 
 	when a collection checking operation is detected, (See Jeffery paragraph [0012], generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document), displaying the bookmark index, (See Jeffery paragraph [0027], After creation of the index, the bookmarks may be displayed with a document or alone); and 
 	when a bookmark in the bookmark index is selected, (See Jeffery paragraph [0012], generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document), displaying bookmarked information corresponding to the bookmark that is selected, (See Jeffery paragraph [0027], different sections…the bookmarks may be displayed with a document or alone. However they are displayed, the bookmarks).
 	Jeffery does not explicitly disclose comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to 
 	However, MATSUD teaches detecting an image-obtaining operation with respect to respective application, (See MATSUD paragraph [0010], a text information extraction part for extracting first text information from the first image data and extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the first text information and the second text information), generating, in response to detecting the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data), image information indicated by the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation of MATSUD to efficiently generates browse navigation information (bookmark information) in accordance with a content area included in the document image in order to generate the electronic document. (See MATSUDA paragraph [0006]).

 	However, Jonsson teaches obtaining, obtaining bookmarks from a plurality of applications installed in the terminal device, (See Jonsson paragraph [0046], the database may include separate bookmark/history lists for different application programs installed on the portable electronic device); wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked, (See paragraph [0070], a screenshot image of the webpage/picture/movie that is displayed on the screen 20).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify obtaining bookmarks from a plurality of applications installed in the terminal device and wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked to navigate through a list of bookmarks in a bookmark or history list to find a website of interest. (See Jonsson paragraph [0004]).

 	Regarding claim 19, Jeffery teaches a non-transitory storage medium, wherein when instructions stored in the non-transitory storage medium is running on a processor of a mobile terminal, the mobile terminal is caused to perform acts comprising, (See Jeffery paragraph [0011], computer program instructions, recorded on the computer readable medium and executable by a processor):
 	generating bookmark index with respect to respective application according to the bookmarks, (See Jeffery paragraph [0011], generate an index of bookmarks); 
 	when a collection checking operation is detected, (See Jeffery paragraph [0012], generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document), displaying the bookmark index; (See Jeffery paragraph [0027], After creation of the index, the bookmarks may be displayed with a document or alone); and when a bookmark in the bookmark index is selected, (See Jeffery paragraph [0012], generate an index of bookmarks identifying sections of the digital version of each document and capture selected fields of information from the digital version of the document), displaying bookmarked information corresponding to the bookmark that is selected, (See Jeffery paragraph [0027], different sections…the bookmarks may be displayed with a document or alone. However they are displayed, the bookmarks).
 	Jeffery does not explicitly disclose comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation.  
 	However, MATSUD teaches detecting an image-obtaining operation with respect to respective application, (See MATSUD paragraph [0010], a text information extraction part for extracting first text information from the first image data and extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the first text information and the second text information), generating, in response to detecting the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data), image information indicated by the image-obtaining operation, (See MATSUD paragraph [0088], the electronic document generator 13 stores main body information generated on the basis of the image data).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation of MATSUD to efficiently generates browse navigation information (bookmark information) in accordance with a content area included in the document image in order to generate the electronic document. (See MATSUDA paragraph [0006]).
 	Jeffery together with MATSUDA does not explicitly disclose obtaining bookmarks from a plurality of applications installed in the mobile terminal and wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked:
 	However, Jonsson teaches obtaining bookmarks from a plurality of applications installed in the mobile terminal, (See Jonsson paragraph [0046], the database may include separate bookmark/history lists for different application programs installed on the portable electronic device); wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked, (See paragraph [0070], a screenshot image of the webpage/picture/movie that is displayed on the screen 20).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify obtaining bookmarks from a plurality of applications installed in the mobile terminal and wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked of Jonsson to navigate through a list of bookmarks in a bookmark or history list to find a website of interest. (See Jonsson paragraph [0004]).

 5. 	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffery et al., (US 20070283288 A1) in view of Jonsson et al. (Pub. No. US 2009/0199106 A1) in view of MATSUDA et al. (US 2011/0149350 A1) and further in view of Hoogs et al. (US 2005/0071217 A1).

 	Regarding claim 7, Jeffery taught the method according to claim 3, as described above. Jeffery further teaches wherein obtaining link information corresponding to the text information comprises, (See Jeffery paragraph [0063], The new document record page may include means for entering all relevant information, such as text entry…provides a link to one or more web pages that permit the user to enter information about the document record); 
 	setting the text information as a search keyword, (See Jeffery paragraph [0044], permit searching for documents by keywords that occur in the text of the documents); 
 	Jeffery together with Jonsson and MATSUDA does not explicitly disclose searching for a target article corresponding to the search keyword according to the search keyword and obtaining link information corresponding to the target article.
	However, Hoogs teaches searching for a target article corresponding to the search keyword according to the search keyword, (See Hoogs paragraph [0040], the search component accesses the text pattern database to determine whether the articles contain keywords and text patterns that are representative of events of interest for the target business entity); and obtaining link information corresponding to the target article, (See Hoogs paragraph [0027], the search facility returns a list of links to articles that mention the target business and keywords).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify searching for a target article corresponding to the search keyword according to the search keyword and obtaining link information corresponding to the target article of Hoogs to extract a structured events record from the plurality of articles. (See Hoogs paragraph [0009]).

 	Claim 16 recites the same limitations as claim 7 above. Therefore, claim
16 is rejected based on the same reasoning.

 	Regarding claim 8, Jeffery taught the method according to claim 3, as described above. Jeffery further teaches wherein obtaining link information corresponding to the text information comprises, (See Jeffery paragraph [0063], The new document record page may include means for entering all relevant information, such as text entry…provides a link to one or more web pages that permit the user to enter information about the document record):
 	obtaining a search keyword of the text information, See Jeffery paragraph [0044], permit searching for documents by keywords that occur in the text of the documents); 
 	Jeffery together with Jonsson does not explicitly disclose searching for a target article corresponding to the search keyword according to the search keyword and obtaining link information corresponding to the target article.
	However, Hoogs teaches searching for a target article corresponding to the search keyword according to the search keyword, (See Hoogs paragraph [0040], the search component accesses the text pattern database to determine whether the articles contain keywords and text patterns that are representative of events of interest for the target business entity); and obtaining link information corresponding to the target article, (See Hoogs paragraph [0027], the search facility returns a list of links to articles that mention the target business and keywords).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify searching for a target article corresponding to the search keyword according to the search keyword and 

 	Claim 17 recites the same limitations as claim 8 above. Therefore, claim
17 is rejected based on the same reasoning.

6. 	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeffery et al., (US 20070283288 A1) in view of Jonsson et al. (Pub. No. US 2009/0199106 A1) in view of MATSUDA et al. (US 2011/0149350 A1) and further in view of JAIN et al. (US 2017/0052994 A1).

 	Regarding claim 9, Jeffery taught the method according to claim 1, as described above. Jeffery further teaches wherein the bookmark index, (See Jeffery paragraph [0026], The bookmarks may be identified by the text that occurs in the location where the criteria is identified).
 	Jeffery together with Jonsson and MATSUDA does not explicitly disclose comprises at least one first- level index item, each first-level index item indicates a distinct category; and the at least one first-level index item comprises at least one second-level index item indicating a corresponding category.
	However, JAIN teaches comprises at least one first- level index item, each first-level index item indicates a distinct category; and the at least one first-level index item comprises at least one second-level index item indicating a corresponding category, (See JAIN paragraph [0041], bookmarking an internal section/tab that may be present at a node level in a hierarchical structure of sections/tabs of a website. This is beneficial in scenarios where a webpage is a multi-level/hierarchical structure having several internal sections/tabs and the user has to remember navigation steps to reach a desired section/tab).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify comprises at least one first- level index item, each first-level index item indicates a distinct category; and the at least one first-level index item comprises at least one second-level index item indicating a corresponding category of JAIN to provide a mechanism enabling a browser itself to identify and bookmark internal sections of a webpage. (See JAIN paragraph [0007]).

 	Claim 18 recites the same limitations as claim 9 above. Therefore, claim
18 is rejected based on the same reasoning.

Response to Arguments
 	Applicant’s argument states that the cited references fail to teach or suggest, “method for processing bookmarks, comprising: obtaining, by an electronic device, bookmarks from a plurality of applications installed in the electronic device, comprising: detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation, wherein at least one of the bookmarks comprises the image information, wherein the image-obtaining operation is to perform a 
 	Examiner respectfully disagrees with the applicant’s argument.  Regarding the limitation of “obtaining, by an electronic device, bookmarks from a plurality of applications installed in the electronic device”, Jonsson teaches See Jonsson paragraph [0039], [0046], the database may include separate bookmark/history lists for different application programs installed on the portable electronic device.  Regarding the limitation of “wherein the image-obtaining operation is to perform a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked”, Jonsson teaches See Jonsson paragraph [0019]-[0020], The bookmark manager application…display a plurality of screenshot images associated with a plurality of records on the display screen.  Jonsson further teaches See Jonsson paragraph [0070], a screenshot image of the webpage/picture/movie that is displayed on the screen 20.  Additionally Jonsson teaches See Jonsson paragraph [0083], The bookmark manager 47 then displays the screenshot images 62 on the display screen…the bookmark manager 47 may display multiple screenshot images on the display screen.  Regarding the limitation of “detecting an image-obtaining operation with respect to respective application: and generating, in response to detecting the image-obtaining operation, image information indicated by the image-obtaining operation”, MATSUD teaches See MATSUD Abstract, paragraph [0010], a text information extraction part for extracting first text information from the first image data and extracting second text information from the second image data an updated portion detector for detecting an updated portion of the updated manuscript on the basis of the 
 	Applicant’s argument states that, “Matsud does not disclose detecting an image-obtaining operation with respect to respective application because Matsud does not disclose a detecting step or even mention an application. Furthermore, Matsud does not disclose a screen-shot operation or a print-screen operation on a currently displayed screen to be bookmarked”.
 	Examiner respectfully disagrees with the applicant’s argument.  Regarding the limitation of “detecting an image-obtaining operation with respect to respective application”.  Matsud teaches See MATSUD paragraph [0010]-[0011], a text information extraction part for extracting first text information from the first image data and extracting second text information from the second image data an updated portion 
 	Applicant’s argument states that, “Unlike in Matsud, where an image reader is used for scanning an original manuscript, according to claim 1, an image-obtaining operation of an application is detected and the image-obtaining operation is to perform a screen-shot or print-screen operation to be bookmarked. Thus, claim 1 is patentably distinct from Matsud”.  


 	Examiner maintains the rejections of claims 1, 3-4, 6-10, 12-13 and 15-19 for the reasons described above.

Conclusions/Points of Contacts
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.